Examiner’s Amendment
In communication with Applicant’s Representative subsequent to Examiner Initiated Interview dated 08/05/21, Attorney for Applicant, Mr. Tanmay Dharmadhikari, Registration Number L0938, on 08/09/21 gave authorization for the following Examiner’s amendment.   





In Claim 12 at line 3, after the word “sources”
		Delete “ “   (delete the space) and 	

	In Claim 12 at line 3, after the deleted word “[[being]]”
Delete “ “  (delete the space)

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims systems, methods and computer program products for generating random numbers.  The system as in claim 8 comprises a multiplexer, a memory device, and at least on processing unit coupled with the multiplexer and memory device, wherein the at least one processing unit performs the following method: 
 configuring a mapper to feed a plurality of inputs [[of ]]to a random number generation system using a subset of noise sources from a plurality of noise sources, wherein the random number generation system generates a random number based on the plurality of inputs wherein the mapper comprises a look-up table that maps each input of the random number generation system to a respective noise source from the subset of noise sources; 
evaluating the subset of noise sources; 
detecting that a first noise source from the subset of noise sources has degraded in quality, wherein a first input of the random number generation system is mapped to the first noise source; 
evaluating a second noise source from the plurality of noise sources, the second noise source not being in the subset of noise sources; 
in response to the second noise source satisfying at least a predetermined threshold criterion, replacing the first noise source with the second noise source 
forwarding, by the mapper, outputs from each of the subset of noise sources to corresponding inputs of the random number generation system according to the look-up table, the outputs providing random bit streams to facilitate generating the random number by the random number generation system.
The primary reason for indication of allowable subject matter is the specific limitations in combination with the remaining limitations wherein the mapper comprises a look-up table that maps each input of the random number generation system to a respective noise source from the subset of noise sources, … detecting that a first noise source from the subset of noise sources has degraded in quality, wherein a first input of the random number generation system is mapped to the first noise source; … and forwarding, by the mapper, outputs from each of the subset of noise sources to corresponding inputs of the random number generation system according to the look-up table, the outputs providing random bit streams to facilitate generating the random number by the random number generation system.

Satpathy is the closest prior art found.  Satpathy discloses the system as in claim 8 as per the claim mapping of the non-final rejection filed 04/27/21.  Satpathy does not, however, explicitly disclose the mapper comprises a look-up table.
Maynard discloses a system for generating random numbers where entropy per bit values corresponding to suitable operating parameters are calculated and stored in a mapper comprises a look-up table that maps each input of the random number generation system to a respective noise source from the subset of noise sources, … detecting that a first noise source from the subset of noise sources has degraded in quality, wherein a first input of the random number generation system is mapped to the first noise source; … and forwarding, by the mapper, outputs from each of the subset of noise sources to corresponding inputs of the random number generation system according to the look-up table, the outputs providing random bit streams to facilitate generating the random number by the random number generation system.
S. Hussain et al., A Built-in-Self-Test Scheme for Online Evaluation of Physical Unclonable Functions and True Random Number Generators, IEEE Transactions on Multi-Scale Computing System, Vol 2, No. 1, 2016 (hereinafter “Hussain”), discloses a Built-in-Self-Test scheme for on the fly evaluation of PUFS that can also be used for assessing the desired statistical properties of True Random Number generators (Abstract, fig 1, section 4.1).  Hussain does not, however, explicitly disclose a mapper that comprises a look-up table.
US 20190068190 Ai Karpinskyy et al., (hereinafter “Karpinskyy”) discloses an integrated circuit for physically unclonable function that includes multiple PUF cells, combination circuitry, a controller and a random number generator (abstract, figure 9B). Karpinskyy does not, however, explicitly disclose the mapper comprises a look-up table.
US 20180300108 A1 Goldman et al., (hereinafter “Goldman’) discloses a random number generator that selects from multiple entropy sources using a controller and by 
US 10402172 B1 Mandich et al., (hereinafter “Mandich’) discloses a mult-source entropy and randomness aggregation and distribution network that includes measurement of entropy sources, an aggregator engine, and output of verifiable random sequences (abstract, fig 1, fig 2, fig 4). Mandich does not, however, explicitly disclose the mapper comprises a look-up table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Examiner, Art Unit 2182